ACCEPTED
                                                                                                                       05-13-01286-CR
                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                       DALLAS, TEXAS
                                                                                                                  9/17/2015 9:42:37 AM


    Dallas County
                                                                                                                            LISA MATZ
                                                                                                                                CLERK

    Public Defender’s Office
                                                                                               FILED IN
                                                     September 16, 2015                 5th COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                        9/17/2015 9:42:37 AM
                                                                                              LISA MATZ
Ms. Lisa Matz, Clerk                                                                            Clerk
Dallas Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202-4653

       RE:       Troy Hooper v. State of Texas
                 Trial Court No.:     F12-71997-R
                 Appellate Court No.: 05-13-01286-CR

       Certification of Compliance with Rule 48.4

Dear Ms. Matz:

       Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure, I certify that on July
30, 2015, I sent to Mr. Hooper a copy of this Court’s opinion and judgment, along with
notification of his right to file a pro se petition for discretionary review under Rule 68. This
notification was sent certified mail, return receipt requested, to Mr. Hooper at his last known
address.

        I have enclosed a copy of the return receipt, received by our office on August 10,
2015. The date of delivery is reflected as August 6, 2015. Please include this letter in the
official papers in this cause.

       Thank you for your assistance in this matter.

                                                              Sincerely,

                                                              /s/ Julie Woods
                                                              Julie Woods
                                                              Assistant Public Defender


Enclosure
cc: Dallas County Criminal District Attorney’s Office, Appellate Section



 133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
111 Complete items 1~ 2, and 3. Also complete
    item 4 jf Restricted Delivery is desired~
!II Print your nam~ and address on-th,e revefSe
    so that we can return t.he card to you .
 • Attach this card to the back ofthe mailpieceJ
    or on the front if space permits.
                                                        D. Is delivery address i
1.   Article Addressed to:
                                                           If YES. enter delivery address below:     D   No




                                                        3. Service Type
                                                          hi Certifjed Mail®   o Priority Mail Express"""
                                                          fI Registered        o Return Receipt for Merchandise
                                                          o Insured            o     I



2. Article Number
 ~ (Transfer from Service label)             7013 2250 0002 2038 9084
PS Form 381 1, July 201 ~                 Domestic Return Receipt